DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Hirakawa (US Patent 10897097 B2) teaches: “a board-to-board connector 10 attachable to a board P1, the board-to-board connector 10 comprising: a shell 12 having a frame structure and conductivity (along 12); an insulator 11 having electrical insulation property (along 11); and at least one contact (13 and 23) having conductivity, the at least one contact (13 and 23) being attached to the insulator 11, the shell 12 being attached to the insulator 11, the insulator 11 being positioned within the shell 12, the shell 12 having a side wall portion 11a that runs along the insulator 11, the side wall portion 11a of the shell 12 having a part that is attachable to the board 12d, the side wall portion 11a of the shell 12 having a slit (adjacent to 12e), the side wall portion 11a of the shell 12 having a cantilever spring 12e".
However, Hirakawa fails to provide, teach or suggest: the shell having a cantilever spring that is positioned in the slit and that has a free end and a fixed end fixed to the side wall portion of the shell, the cantilever spring extending in a height direction of the shell, the fixed end of the cantilever spring being close to the part of the shell, and the free end of the cantilever spring being apart from the part of the shell.
Claims 2-8 are dependent on claim 1 and are therefore allowable for the same reasons.  
As per claim 9, Hirakawa (US Patent 10897097 B2) teaches: “a connector assembly (10 and 20) comprising: a first board-to-board connector 10 attachable to a first board P1; and a second board-to-board connector 20 attachable to a second board P2 and fitted with the first board-to-board connector 10, wherein the first board-to-board connector 10 includes a first shell 12 having a frame structure and conductivity (along 12), a first insulator 11 having electrical insulation property (along 11), and a first contact 13 having conductivity, the first contact 13 is attached to the first insulator 11, the first shell 12 is attached to the first insulator 11, the first insulator 11 is positioned within the first shell 12, the first shell 12 has a first side wall portion 12a that runs along the first insulator 11, the first side wall portion 12a of the first shell 12 has a first part 12d that is attachable to the first board P1, the first side wall portion 12a of the first shell 12 has a slit (adjacent to 12e), the first side wall portion 12a of the first shell 12 has a cantilever spring 12e, the second board-to-board connector 20 includes a second shell 22 having a frame structure and conductivity (along 22), a second insulator 21 having electrical insulation property (along 21), and a second contact 23 having conductivity, the second contact 23 is attached to the second insulator 21, the second shell 22 is attached to the second insulator 21, the second insulator 21 is positioned within the second shell 22, the second shell 22 has a second side wall portion 210A surrounding the second insulator 21, the second side wall portion 210A of the second shell 22 has a second part 22b that is attachable to the second board P2, and in the connector assembly (10 and 20) in which the first board-to-board connector 10 and the second board-to-board connector 20 are fitted with each other, the first shell 12 of the first board-to-board connector 10 is positioned inside of the second shell 22 of the second board-to-board connector 20, and the cantilever spring 12e of the first board-to-board connector 10 is in contact (13 and 23) with the second side wall portion 210A of the second shell 22 of the second board-to-board connector 20".
However, Hirakawa fails to provide, teach or suggest: the first shell has a cantilever spring  that is positioned in the slit and that has a free end and a fixed end fixed to the first side wall portion of the first shell, the cantilever spring extends in a height direction of the first shell, the fixed end of the cantilever spring is close to the first part of the first shell and the free end of the cantilever spring is apart from the first part of the first shell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                  
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831